 
 
I 
111th CONGRESS 2d Session 
H. R. 4815 
IN THE HOUSE OF REPRESENTATIVES 
 
March 10, 2010 
Mr. Graves (for himself, Mr. Boswell, Mr. Ehlers, and Mr. Petri) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure 
 
A BILL 
To amend title 49, United States Code, to allow through-the-fence access to general aviation airports, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Community Airport Access and Protection Act of 2010.  
2.Agreements granting through-the-fence access to general aviation airports 
(a)In generalSection 47107 of title 49, United States Code, is amended by adding at the end the following: 
 
(t)Agreements granting through-the-Fence access to general aviation airports 
(1)In generalSubject to paragraph (2), a sponsor of a general aviation airport shall not be considered to be in violation of this subtitle, or to be in violation of a grant assurance made under this section or under any other provision of law as a condition for the receipt of Federal financial assistance for airport development, solely because the sponsor enters into an agreement that grants to a person that owns real property adjacent to the airport, including any residential, nonresidential, or commercial property, access for aircraft located on that property to the airfield of the airport. 
(2)Through the fence agreements 
(A)In generalAn agreement described in paragraph (1) between an airport sponsor and a property owner shall be a written agreement that prescribes the rights, responsibilities, charges, duration, and other terms determined necessary to establish and manage the airport sponsor’s relationship with the property owner.  
(B)Terms and conditionsAn agreement described in paragraph (1) between an airport sponsor and a property owner shall require the property owner, at minimum— 
(i)to pay airport access charges that are not less than those charged to tenants and operators on-airport making similar use of the airport; 
(ii)to bear the cost of building and maintaining the infrastructure necessary to provide aircraft located on the property adjacent to the airport access to the airfield of the airport; and 
(iii)to operate and maintain the property, and conduct any construction activities on the property, at no cost to the airport and in a manner that— 
(I)is consistent with subsections (a)(7) and (a)(9); 
(II)does not alter the airport, including the facilities of the airport; 
(III)does not adversely affect the safety, utility, or efficiency of the airport; 
(IV)is compatible with the normal operations of the airport; and 
(V)is consistent with the airport’s role in the National Plan of Integrated Airport Systems. 
(3)General aviation airport definedIn this subsection, the term general aviation airport means a public airport that is located in a State and that, as determined by the Secretary of Transportation— 
(A)does not have scheduled service; or 
(B)has scheduled service with less than 2,500 passenger boardings each year.  . 
(b)ApplicabilityThe amendment made by subsection (a) shall apply to an agreement between an airport sponsor and a property owner entered into before, on, or after the date of enactment of this Act.  
 
